
	
		II
		111th CONGRESS
		1st Session
		S. 2506
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain entries of artificial foliage.
	
	
		1.Liquidation or reliquidation
			 of certain entries of artificial foliage
			(a)In
			 generalNotwithstanding sections 514 and 520 of the Tariff Act of
			 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, U.S. Customs and
			 Border Protection shall, not later than 90 days after the date of the enactment
			 of this Act—
				(1)liquidate or
			 reliquidate as free of duty the entries listed in subsection (b); and
				(2)refund to the
			 importer of record any duties paid on such entries, with interest.
				(b)Affected
			 entriesThe entries referred to in subsection (a) are the
			 following:
				
					
						
							Entry numberImport
					 datePort Code
							
						
						
							 BRL–0006512–4
					 04/11/20072704
							
							BRL–0006513–2
					 04/11/20072704
							
							 BRL–0006929–0
					 05/04/20072704
							
							BRL–0007040–5
					 05/12/20072704
							
							BRL–0007042–1
					 05/12/20072704
							
							BRL–0007162–7
					 05/15/20072704
							
							BRL–0007456–3
					 06/05/20072704
							
							BRL–0007457–106/05/20072704
							
							BRL–0007458–906/01/20072704
							
							BRL–0007459–706/05/20072704
							
							BRL–0007564–406/14/20072704
							
							BRL–0007602–206/17/20072704
							
							BRL–0007654–306/20/20072704
							
							BRL–0007655–006/20/20072704
							
							BRL–0007657–606/20/20072704
							
							BRL–0007775–606/28/20072704
							
							BRL–0007776–406/28/20072704
							
							BRL–0007917–407/07/20072704
							
							BRL–0008333–307/29/20072704
							
							BRL–0008908–208/26/20072704
							
							BRL–0009051–009/05/20072704
							
							BRL–0009052–809/05/20072704
							
							BRL–0009088–208/25/20072704
							
							BRL–0010234–911/21/20072704
							
							BRL–0010235–611/21/20072704
							
							BRL–0010236–4
					 11/21/20072704
							
							BRL–0010237–211/21/20072704
							
							BRL–0010561–512/09/20072704
							
							BRL–0010562–312/09/20072704
							
							
					 BRL–0010563–112/09/20072704
							
							BRL–0010790–012/28/20072704
							
							
					 BRL–0010791–812/28/20072704
							
							BRL–0010792–612/28/20072704
							
							
					 BRL–0011314–802/08/20082704
							
							BRL–0011315–502/08/20082704
							
							BRL–0011316–3
					 02/08/20082704
							
							BRL–0011407–0
					 02/08/20082704
							
							BRL–0011408–802/08/20082704
							
							BRL–0011409–602/08/20082704
							
							BRL–0011410–402/08/20082704
							
							BRL–0011492–202/20/20082704
							
							BRL–0011551–502/17/20082704
							
							BRL–0011552–302/17/20082704
							
							BRL–0011553–102/17/20082704
							
							JN4–0048839–9
					 02/06/20072704
							
							JN4–0048840–702/06/20072704
							
							JN4–0048841–502/06/20072704
							
							 JN4–0048842–3
					 02/06/20072704
							
							JN4–0048843–1
					 02/06/20072704
							
							WU6–1038788–4
					 02/07/20071703
							
							WU6–1038801–5
					 02/08/20071703
							
							WU6–1039210–802/25/20071703
							
							WU6–1039373–403/04/20071703
							
							WU6–1039558–0
					 03/18/20071703
							
							WU6–1039970–704/29/20071703
							
							WU6–1040073–705/09/20071703
							
							WU6–1040226–105/10/20071703
							
							WU6–1040407–705/19/20071703
							
							WU6–1040667–606/03/20071703
							
							WU6–1040732–8
					 05/30/20071703
							
							WU6–1040773–206/06/20071703
							
							WU6–1040861–506/17/20071703
							
							WU6–1041102–306/30/20071703
							
							WU6–1041343–307/14/20071703
							
							WU6–1041369–807/15/20071703
							
							WU6–1041537–007/25/20071703
							
							WU6–1041540–407/25/20071703
							
							WU6–1041541–2
					 07/25/20071703
							
							WU6–1041580–007/28/20071703
							
							WU6–1041751–708/01/20071703
							
							WU6–1041847–308/12/20071703
							
							WU6–1041905–908/19/20071703
							
							WU6–1041932–308/20/20071703
							
							WU6–1041983–608/26/20071703
							
							WU6–1042085–9
					 08/29/20071703
							
							WU6–1043514–711/14/20071703
							
							WU6–1044249–912/26/20071703
							
							WU6–1044940–3
					 01/30/20081703
							
						
					
				
			
